DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurt et al. (U.S. 2005/0051444) in view of Konioke Ryoichi (JP 2879204B2) and Chen Baiwu (CN205707838U).  Hurt et al. teaches a utility box 10 that includes one or more configurable storage compartments (defined by walls 18, 20, 22, 24 and dividers 26, 28, 30, 49, 50), the utility box 10 comprising a divider mate at 48, a divider unit 49, 50 having a countermate 62 that engages the divider mate 48 (figure 2), wherein the divider unit is configured to transition between an open configuration and a closed configuration, and .  
Hurt et al. discloses the claimed invention except for the divider unit having an open and closed configuration, and the divider including a plurality of apertures, and a retainer compartment configured to hold an anticorrosion device.  Konioke Ryoichi teaches that it is known to provide the divider unit with a hinge such that the divider unit can have an open and closed configuration (see figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified utility box of Hurt et al. with the divider unit having an open and closed configuration, as taught by Konioke Ryoichi, in order to allow the user to fully open the divider in order to easily add or remove contents from the cavity of the divider.  
Further regarding claim 1, Chen Baiwu teaches that it is known to provide a divider unit with a plurality of apertures and a retainer compartment configured to hold an anticorrosion device (see elements 6 and 7; figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified utility box of Hurt et al. with the divider unit including a plurality of apertures and a retainer compartment configured to hold an anticorrosion device, as taught by Chen Baiwu, in order to protect and preserve the contents of the compartments.

Regarding claim 2, the divider unit comprises a pair of body portions (as modified by Chen Baiwu above, the divider unit has body units; shown in figure 2 of Chen Baiwu).

Regarding claim 3, the pair of body portions form the retainer compartment (as modified by Chen Baiwu above, the divider unit has body units; shown in figure 2 of Chen Baiwu) when configured in a closed position. 

Regarding claim 4, the divider mate comprises a guide, shown at 48 in figure 2.
Regarding claim 5, the guide has a female dovetail shape, defined by 34, 38, shown in figure 2.

Regarding claim 6, the countermate has a male dovetail shape, shown at 62 in figure 2).

Regarding claim 7, the countermate has a pair of countermate portions that, when assembled, form the countermate (two elements 62 in figure 2.

Regarding claim 8, a recessed surface that receives a portion of the divider unit (shown at 48in walls 20 and 18.

Regarding claim 9, an adjustable fastener (as modified by Konioke Ryoichi; figure 2 of Konioke Ryoichi) that attaches the pair of body portions to each other and allows the pair of body portions to move with respect to each other.

Regarding claim 10, the adjustable fastener comprises a living hinge (as modified by Konioke Ryoichi; figure 2 of Konioke Ryoichi).

Regarding claim 11, multiple levels of compartments (to the degree set forth in the claim, the multiple levels are defined by 26, 28 and 30).

Regarding claim 12, a divider 26, 28, 30 perpendicularly oriented with respect to the divider unit 49, 50.

Regarding claim 16, Hurt et al. teaches a compartment divider system, shown in figure 1, that is configurable to form one or more compartments, the system comprising a divider mate (shown in figure 2), a divider unit 49, 50 having a countermate 62 that engages the divider mate at 48, wherein the divider unit comprises .  
Hurt et al. discloses the claimed invention except for the divider unit having two configurations, and the divider including a plurality of apertures, and a retainer compartment configured to hold an anticorrosion device.  Konioke Ryoichi teaches that it is known to provide the divider unit with a hinge such that the divider unit can have an open and closed configuration (see figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified utility box of Hurt et al. with the divider unit having an open and closed configuration, as taught by Konioke Ryoichi, in order to allow the user to fully open the divider in order to easily add or remove contents from the cavity of the divider.  
Further regarding claim 16, Chen Baiwu teaches that it is known to provide a divider unit with a plurality of apertures and a retainer compartment configured to hold an anticorrosion device (see elements 6 and 7; figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the utility box of Hurt et al. with the divider unit including a plurality of apertures and a retainer compartment configured to hold an anticorrosion device, as taught by Chen Baiwu, in order to protect and preserve the contents of the compartments.

Regarding claim 17, the divider unit comprises a pair of body portions (as modified by Chen Baiwu above, the divider unit has body units; shown in figure 2 of Chen Baiwu).

Regarding claim 18, the pair of body portions form the retainer compartment (as modified by Chen Baiwu above, the divider unit has body units; shown in figure 2 of Chen Baiwu) when configured in a closed position.

Regarding claim 19, the divider mate at 48 comprises a guide having a female dovetail shape (figure 2) and the countermate 62 has a male dovetail shape (figure 2).

Regarding claim 20, the countermate 62 has a pair of countermate portions (two elements 62 shown in figure 2) that, when assembled, form the countermate.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hurt et al. (U.S. 2005/0051444) in view of Konioke Ryoichi (JP 2879204B2) and Chen Baiwu (CN205707838U), as applied to claim 12 above, and further in view of Langley et al. (U.S. 10,986,826 (JP 2879204B2).  The modified utility box of Hurt et al. discloses the claimed invention except for the keyhole opening which receives the divider.  Langley et al. teaches that it is known to provide a utility box with a keyhole opening receiving a divider (see lead line 22 in figure 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified utility box of Hurt et al. with divider units having a keyhole opening which receive a divider, as taught by Langley et al., in order to allow the user to move the dividers without completely removing them, which would prevent loss.

Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive. Applicant argues that Hurt and Chen do not teach a divider unit configurable between and open and closed configuration.  The secondary reference of Konioke Ryoichi has been added to the rejection for the teaching of providing a divider unit that has two configurations, such that the divider can be opened and closed to remove and retain contents within the divider.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736